Case 19-53880-pmb   Doc 4   Filed 03/08/19 Entered 03/08/19 17:42:44   Desc Main
                            Document      Page 1 of 7
Case 19-53880-pmb   Doc 4   Filed 03/08/19 Entered 03/08/19 17:42:44   Desc Main
                            Document      Page 2 of 7
Case 19-53880-pmb   Doc 4   Filed 03/08/19 Entered 03/08/19 17:42:44   Desc Main
                            Document      Page 3 of 7
Case 19-53880-pmb   Doc 4   Filed 03/08/19 Entered 03/08/19 17:42:44   Desc Main
                            Document      Page 4 of 7
Case 19-53880-pmb   Doc 4   Filed 03/08/19 Entered 03/08/19 17:42:44   Desc Main
                            Document      Page 5 of 7
Case 19-53880-pmb   Doc 4   Filed 03/08/19 Entered 03/08/19 17:42:44   Desc Main
                            Document      Page 6 of 7
Case 19-53880-pmb   Doc 4   Filed 03/08/19 Entered 03/08/19 17:42:44   Desc Main
                            Document      Page 7 of 7
